Case 3:19-cr-03624-CAB Document 513 Filed 04/16/21 PagelD.1767 Page 1 of 2

fro er,

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

SOUTHERN DISTRICT OF CALIFORNIA

 

 

    

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
LORENA TORRES (13) Case Number: 19CR3624- CAB

JASONT.CONFORTI | FE Lhe [Dp
Defendant’s Attomey : pesetraere cman etnrcomeranmen

USM Number 87552298 . | APR 1.6 29%

L] - ; eee A

THE DEFENDANT: “a Geh bge oF elt Foe

Bd. pleaded guilty to count(s) _ ONE (1) OF THE ONE-COUNT SUPERSEDING INFORMATION yet .

 

[1 was found guilty on count(s)

after a plea of not gutlty. ,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
21 USC 841(a}(1), 846 CONSPIRACY TO DISTRIBUTE METHAMPHETAMINE 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] ‘The defendant has been found not guilty on count(s)

 

 

x] Count(s) OF UNDERLYING INDICTMENT "is dismissed on the motion of the United States.

Assessment : $100.00
~<] Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

[] -JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Kl No fine LI Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

_ April 16, 2021 //

Date of “le ue Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
i

AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

Case 3:19-cr-03624-CAB Document 513 Filed 04/16/21 PagelD.1768 Page 2 of 2

+

 

DEFENDANT: | LORENA TORRES (13) Judgment - Page 2 of 2
CASE NU MBER: T9CR3624-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (576 DAYS).

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

~ The defendant must surrender to the United States Marshal for this district:

Cl sat AM. on

 

 

(1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before -
(] as notified by the United States Marshal.
L|_ as notified by the Probation or Pretrial Services Office.

RETURN

T have executed this judgment as follows:

at

Hf

Defendant delivered on . to

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By _ DEPUTY UNITED STATES MARSHAL

19CR3624-CAB
